Citation Nr: 1116067	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-49 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thyroid condition.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of a right index finger injury.

4.  Entitlement to service connection for gastroenteritis.

5.  Entitlement to service connection for residuals of a right eye injury.


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran had honorable active military service from October 7, 1980, to November 6, 1984, and had other than honorable service from November 7, 1984, to August 28, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for bilateral tinnitus, residuals of a right index finger injury, gastroenteritis and residuals of a right eye injury being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that a thyroid condition was not manifested during the Veteran's active, honorable military service and was not related to any incident of that period of military service.


CONCLUSION OF LAW

Based on the Veteran's active, honorable military service, the criteria for establishing service connection for a thyroid condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate the claim for service connection, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by an October 2007 letter, before the adverse rating that is the subject of this appeal.  This letter also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service medical records, service personnel records, private medical records and VA examination reports.  Statements of the Veteran have also been associated with the record.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for will also be presumed for certain chronic diseases if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2010).

Thyroid Claim Analysis

VA statutory law does not allow service connection for compensation for disabilities that were incurred or aggravated during a period of dishonorable service.  See 38 U.S.C.A. § 1131.  In his December 2009 VA Form 9, the Veteran contends that he was diagnosed with a thyroid condition during his honorable active duty service and thus should be entitled to service connection.

The Veteran's personnel records indicate the Veteran had honorable active duty service from October 7, 1980 to November 6, 1984 and had an additional period of dishonorable service from November 7, 1984 to August 28, 1987.  A service medical record dated January 1985 indicates that the Veteran suffered from thyroid soreness, which occurred during his period of dishonorable service.  The Veteran's service medical records fail to show he was diagnosed with a thyroid condition during his honorable active duty service period.  Because the Veteran's thyroid condition was diagnosed during his period of dishonorable service, he is ineligible for compensation pursuant to 38 U.S.C.A. § 1131.  Accordingly, service connection for a thyroid condition is denied because, as a matter of law, this condition neither occurred in nor was caused by honorable active duty service.


ORDER

Service connection for a thyroid condition is denied.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claim of entitlement to service connection for bilateral tinnitus, the Veteran asserted in his October 2007 Statement that he was exposed to noise hazards during his honorable active duty service as a military policeman.  Furthermore, in his December 2009 VA Form 9, the Veteran again asserted that he served in a noisy environment and believes that the current ringing in his ears is related to his honorable active duty service.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of a corrections specialist for three years, seven months during his honorable active duty service.

The Board notes the service medical records fail to indicate that the Veteran suffered any acoustic trauma or received any treatment or had any complaints of ringing in the ears while in service.  The Board further notes that there is reason to doubt the Veteran's credibility regarding his history of bilateral tinnitus both during and after service with respect to continuity of symptomatology.  The initial indication of bilateral tinnitus in the record was shown by the Veteran in his October 2007 Statement, over 20 years after his separation from honorable active duty service.  The Board points out that the passage of many years between separation from active duty service and any medical complaints or documentation of a claimed disability is a factor that weighs heavily against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Notwithstanding the foregoing, the Veteran is competent to testify to his in-service exposure to varying types and levels of noise during service.  Therefore, the Board finds the Veteran's contentions credible and it is reasonable to conclude that the Veteran was exposed to significant types and levels of noise during his honorable active duty service as a corrections specialist.

There is no VA etiology examination of record with respect to the Veteran's claimed bilateral tinnitus.  As the record establishes current bilateral tinnitus symptomatology, a VA examination is required to determine the nature and etiology of the Veteran's claimed bilateral tinnitus.

With respect to the Veteran's claim of entitlement to service connection for a right index finger injury, a December 1980 service medical record indicates that the Veteran was treated for a right index finger hematoma.  The care provider noted that the hematoma was located on the plantar aspect of the right index finger with full range of motion and no neurological impairment.  The care provider also noted that the blister was popped and that the Veteran was provided with a band aid and bactracin ointment.  In his October 2007 Statement, the Veteran indicated that he continues to have swelling in his right index finger and further stated in his December 2009 VA Form 9 that he experiences pain in his right hand as a result of his in-service right index finger injury.

There is no VA etiology examination of record with respect to the Veteran's claimed right index finger injury.  As the record establishes the existence of current right index finger swelling and discomfort and an in-service diagnosis of a right index finger injury, a VA examination is required to determine the nature and etiology of the Veteran's claimed right index finger injury.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.  

With respect to the Veteran's claim of entitlement to service connection for gastroenteritis, a January 1981 service medical record indicates the Veteran was vomiting and experiencing severe stomach pain and was diagnosed with gastroenteritis.  An August 1981 service medical record also indicates that the Veteran was diagnosed with viral gastritis.  During the Veteran's dishonorable period of service in July 1987 and August 1987, the Veteran's service medical records indicate he was diagnosed with viral gastroenteritis as a result of vomiting and diarrhea, which was eventually resolved.  In his October 2007 Statement, the Veteran indicated he continues to take medication because of problems digesting food.  In his December 2009 VA Form 9, the Veteran further indicated that his gastroenteritis has continued since his initial diagnosis during honorable active duty service.

There is no VA etiology examination of record with respect to the Veteran's claimed gastroenteritis.  As the record establishes the existence of current stomach problems and difficulty digesting food coupled by an in-service diagnosis of gastroenteritis, a VA examination is required to determine the nature and etiology of the Veteran's claimed gastroenteritis, or similar disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

With respect to the Veteran's claim of entitlement to service connection for a right eye injury, a September 1984 service medical indicates the Veteran was diagnosed with right eye irritation as a result of an insect flying into his eye.  The Veteran reported that he felt like there was still something in his right eye.  The care provider noted no corneal abrasion and no foreign body was found upon direct observation of the right eye.  During the Veteran's dishonorable period of service, an October 1986 service medical record indicates a foreign object penetrated the Veteran's right eye and the care provider indicated the possibility of a corneal abrasion.  Although post-service treatment records fail to show a diagnosis of a chronic right eye disability, the Veteran indicated on his December 2009 VA Form 9 that he continues to experience occasional swelling in his right eye since his discharge from honorable active duty service.

There is no VA etiology examination of record with respect to the Veteran's claimed right eye injury.  As the record establishes the presence of right eye swelling as well as an in-service diagnosis of a right eye injury, a VA examination is required to determine the nature and etiology of the Veteran's claimed right eye injury.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an audiology examination by a VA examiner with the appropriate expertise in order to determine the nature and etiology of his current bilateral tinnitus, if found to be present.  The claims folder and a copy of this REMAND must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the entire claims folder.  Based on examination findings and a review of the claims folder, the examiner should specifically express an opinion as to (1) whether the Veteran has a current bilateral tinnitus disability, and (2) whether it is at least as likely as not (whether there is a 50 percent chance or more) that any such disability was incurred or permanently aggravated during the Veteran's period of honorable active duty service, or is otherwise etiologically related to the Veteran's period of honorable active duty service in any way.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims folder.

2. The RO should schedule the Veteran for an examination by a VA examiner with the appropriate expertise in order to determine the nature and etiology of any current right index finger injury.  The claims folder and a copy of this REMAND must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the entire claims folder.  Based on examination findings and a review of the claims folder, the examiner should specifically express an opinion as to (1) whether the Veteran has a current right index finger injury, and (2) whether it is at least as likely as not (whether there is a 50 percent chance or more) that any such disorder was incurred or permanently aggravated during the Veteran's period of honorable active duty service, or is otherwise etiologically related to the Veteran's period of honorable active duty service in any way.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims folder.

3.  The RO should schedule the Veteran for an examination by a VA examiner with the appropriate expertise in order to determine the nature and etiology of any gastroenteritis, or related disorder.  The claims folder and a copy of this REMAND must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the entire claims folder.  Based on examination findings and a review of the claims folder, the examiner should specifically express an opinion as to (1) whether the Veteran has gastroenteritis or a related disorder, and (2) whether it is at least as likely as not (whether there is a 50 percent chance or more) that any such disorder was incurred or permanently aggravated during the Veteran's period of honorable active duty service, or is otherwise etiologically related to the Veteran's period of honorable active duty service in any way.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims folder.

4. The RO should schedule the Veteran for an examination by a VA examiner with the appropriate expertise in order to determine the nature and etiology of any current right eye injury.  The claims folder and a copy of this REMAND must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the entire claims folder.  Based on examination findings and a review of the claims folder, the examiner should specifically express an opinion as to (1) whether the Veteran has a current right eye injury, and (2) whether it is at least as likely as not (whether there is a 50 percent chance or more) that any such disorder was incurred or permanently aggravated during the Veteran's period of honorable active duty service, or is otherwise etiologically related to the Veteran's period of honorable active duty service in any way.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims folder.

5. Once the above actions have been completed, the RO should review the entire evidentiary record and readjudicate the remaining issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


